DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 1/5/2022 and 3/2/2021 have been entered. 
Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loken (Loken d.y. – 2011/0107100; herein after referred to as “Loken”) in view of Price (Price – 2008/0079581).
Regarding claims 1, 7 and 15, Loken discloses a method comprising: 
detecting a counterfeit clothing item by: obtaining an identifier (ID) of a clothing item from the clothing item (Loken; par. 0004, 0012, 0028, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203); 
determining whether the ID of the clothing item is contained in a database containing a plurality of valid IDs of a plurality of clothing items, wherein each valid ID in the plurality of valid IDs [comprises a group code and an item code, wherein the group code is specific to a group of clothing items, and wherein the item code is specific to the clothing item] (Loken; par. 0004, 0012, 0014, 0016, 0017, 0019, 0021, 0028, 0055, 0056, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203, tracking validation of items); and 
selectively producing a notification that the clothing item is authentic or producing a notification that the clothing item is counterfeit, depending on whether the ID of the clothing item is contained in the database (Loken; par. 0004, 0012, 0014, 0016, 0017, 0019, 0021, 0028, 0055, 0056, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203, tracking validation of items).  
The claim differs in calling labeling the cloth item with a group code and an item code. However, this claimed limitation is not new. Reference to Price is cited as an evidence showing the conventionality of cloth item having a group code and an item code (Price; figures 1-3; par. 0033, 0048, 0050, 0062, 0064, 0065; cloth tags having group codes and item codes, tag can be sew or embroidered into clothes). 
In light of Price’s teachings, it would have been obvious implement the group code and the item code in the label as taught by Loken. The modification the label to provide both the unique code as well as the group code for the cloth item which would be well within the skill levels and expectations of an ordinary skilled artisan. 
Regarding claim 3, see the discussions regarding claim 1 in view of Loken/Price. Further, Loken/Price discloses the method of claim 1, comprising: upon determining that the ID of the clothing item is not contained in the database, producing the notification that the clothing item is counterfeit (Loken; par. 0004, 0012, 0014, 0016, 0017, 0019, 0021, 0028, 0055, 0056, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203, tracking validation of items; Price; figures 1-3; par. 0033, 0048, 0050, 0062, 0064, 0065; cloth tags having group codes and item codes, tag can be sew or embroidered into clothes). 
Regarding claim 9, see the discussions regarding claim 1 in view of Loken/Price. Further, Loken/Price discloses the system of claim 7, the instructions to determine whether the ID of the item is compliant with the predetermined rule comprising the instructions to: query a database including a plurality of valid item IDs whether the ID of the item is contained in the database (Loken; par. 0004, 0012, 0014, 0016, 0017, 0019, 0021, 0028, 0055, 0056, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203, tracking validation of items; Price; figures 1-3; par. 0033, 0048, 0050, 0062, 0064, 0065; cloth tags having group codes and item codes, tag can be sew or embroidered into clothes).   
Regarding claim 20, see the discussions regarding claim 1 in view of Loken/Price. Further, Loken/Price discloses the method of claim 15, comprising: upon determining that the second ID does not satisfy the criterion, producing the notification that the item is counterfeit (Loken; par. 0004, 0012, 0014, 0016, 0017, 0019, 0021, 0028, 0055, 0056, 0085, 0103, 0113 – labeling clothes with counterfeit security code, marking code 300 with group identifier 201, code relative identifier 203, tracking validation of items; Price; figures 1-3; par. 0033, 0048, 0050, 0062, 0064, 0065; cloth tags having group codes and item codes, tag can be sew or embroidered into clothes).  

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loken (Loken d.y. – 2011/0107100; herein after referred to as “Loken”) in view of Price (Price – 2008/0079581) and further in view of Gudmundson et al. (Gudmundson et al. – 5,032,207; herein after referred to as “Gudmundson”).
Regarding claims 5 and 16, see the discussions view of Loken/Price. The claims differ in calling for the UPC code and the order number provided on the cloth’s tag.
However, this claimed limitation is not new. Reference to Gudmundson is cited as an evidence showing the conventionality of encoding the dealer number, order number, and the price in UPC format (Gudmundson, col. 7, lines 55-59, UPC label containing dealer number, order number, price). 
In light of Gudmundson’s teachings, it would have been obvious to incorporate the order number in the UPC format in the cloth’s tag as taught by Loken/Price. The modification allows the system to keep track of the order numbers in order to reconstruct transaction information. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loken (Loken d.y. – 2011/0107100; herein after referred to as “Loken”) in view of Price (Price – 2008/0079581) and further in view of Chadbourne (Chadbourne – 2015/0116095).
Regarding claims 6 and 14, see the discussions view of Loken/Price. The claims differ in calling for implementing RFID device in a cloth’s tag. 
However, this claimed limitation is not new. Reference to Chadbourne is cited as an evidence showing the conventionality of using RFID tag as cloth’s tag (Chadbourne; figure 1; par. 0002, 0003, 0004 – RFID, NFC type tags embedded into garments, cloths). 
In light of Chadbourne’s teachings, it would have been obvious to incorporate RFID tag as the cloth’s tag in the inventory system as taught by Loken/Price. The modification uses the RFID identification device in place of other type of codes which would be well within the skill levels and expectations of an ordinary skilled artisan. 

Allowable Subject Matter
Claims 2, 4, 8, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the method of claim 1, comprising: obtaining a plurality of scans of the ID of the clothing item at a plurality of geographic locations; determining that the plurality of scans are associated with a plurality of clothing items having the same ID based on the plurality of geographic locations; and determining that at least a portion of the plurality of clothing items having the same ID is counterfeit (claim 2).
	ii. the method of claim 1, comprising: obtaining the ID of a clothing item from an electronic device associated with the clothing item; determining whether the ID of the clothing item has changed according to a predetermined rule; and upon determining that the ID is not changed according to the predetermined rule, producing the notification that the clothing item is counterfeit (claim 4).  
	iii. the system of claim 7, comprising the instructions to: upon determining that the ID of the item is compliant with the predetermined rule, obtain a location history associated with the item; obtain a location of the item; determine whether there is a disparity between the location history and the location of the item; and upon determining that there is the disparity, produce the notification that the item is counterfeit even if the ID of the item is compliant with the predetermined rule (claim 8).  
iv. the system of claim 7, the instructions to determine whether the ID of the item is compliant with the predetermined rule comprising the instructions to: obtain an initial ID; generate a next ID based on the initial ID and a number representing a distance between the next ID and the initial ID in a sequence comprising the initial ID and the next ID (claim 10).  
v. the system of claim 7, the instructions to determine whether the ID of the item is compliant with the predetermined rule comprising the instructions to: determine whether the ID includes a group code and an item code, wherein the group code is specific to a group of clothing items, and wherein the item code is specific to the clothing item (claim 11).  
vi. the system of claim 7, comprising the instructions to: obtain the ID of an item from an electronic device associated with the item; determine whether the ID of the item is changed according to a second predetermined rule; and upon determining that the ID has not changed according to the second predetermined rule, produce the notification that the item is counterfeit (claim 13).  
vii. the method of claim 15, the generating the first ID associated with the first item based on the predetermined rule comprising: generating an initial ID; generating a next ID based on the initial ID and a number representing a distance between the next ID and the initial ID in a sequence comprising the initial ID and the next ID (claim 17).  
viii. the method of claim 15, the determining whether the second ID satisfies the criterion comprising: determining whether the second ID is stored in a database including a plurality of valid IDs associated with a plurality of items (claim 18).  
ix. the method of claim 15, comprising: obtaining a plurality of second IDs scanned at a plurality of geographic locations; determining that the plurality of second IDs are associated with a plurality of clothing items having the same ID, based on a disparity between the plurality of geographic locations; and determining that at least a portion of the plurality of clothing items having the same ID is counterfeit (claim 19).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887